      1:21-cv-00359-MGL         Date Filed 07/26/21      Entry Number 32       Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

DEAN ALTON HOLCOMB,                              §
         Petitioner,                             §
                                                 §
vs.                                              §    Civil Action No. 1:21-00359-MGL
                                                 §
TERRIE WALLACE,                                  §
          Respondent.                            §
                                                 §

    AMENDED ORDER ADOPTING THE REPORT AND RECOMMENDATION
  AND DISMISSING WITHOUT PREJUDICE GROUNDS TWO, THREE, AND FOUR
                     OF PETITIONER’S PETITION

       Petitioner Dean Alton Holcomb (Holcomb), proceeding pro se, filed this amended habeas

corpus petition pursuant to 28 U.S.C. § 2254 against Terrie Wallace (Wallace), the Warden of

Kirkland Correctional Institution (Kirkland). Kirkland is part of the South Carolina Department

of Corrections. The matter is before the Court for review of the Report and Recommendation

(Report) of the United States Magistrate Judge suggesting Grounds Two, Three, and Four of

Holcomb’s petition be dismissed. The Report was made in accordance with 28 U.S.C. § 636 and

Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to the Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which a specific objection is made, and the Court

may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or
      1:21-cv-00359-MGL           Date Filed 07/26/21      Entry Number 32         Page 2 of 2




recommit the matter with instructions. 28 U.S.C. § 636(b)(1). The Court need not conduct a de

novo review, however, “when a party makes general and conclusory objections that do not direct

the court to a specific error in the [Magistrate Judge’s] proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982); see Fed. R. Civ. P. 72(b).

         The Magistrate Judge filed the Report on March 5, 2021. To date, Holcomb has failed to

file any objections. “[I]n the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover,

a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845–46 (4th Cir.

1985).

         After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Grounds Two, Three, and Four of Holcomb’s petition are DISMISSED

WITHOUT PREJUDICE.

         IT IS SO ORDERED.

         Signed this 26th day of July 2021, in Columbia, South Carolina.

                                                       s/ Mary Geiger Lewis
                                                       MARY GEIGER LEWIS
                                                       UNITED STATES DISTRICT JUDGE


                                           *****
                                NOTICE OF RIGHT TO APPEAL

         The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                  2
